Exhibit 10.1.8

 

Seventh Amendment
To
Second Amended and Restated
Limited Partnership Agreement
Of
Corporate Office Properties, L.P.

 

This Seventh Amendment (the “Amendment”) to the Second Amended and Restated
Limited Partnership Agreement Of Corporate Office Properties, L.P., a Delaware
limited partnership (the “Partnership”), is made and entered into as of August
30, 2001 by the undersigned.

 


RECITALS

 

A.            The Partnership is a limited partnership organized under the
Delaware Revised Uniform Limited Partnership Act and governed by that certain
Second Amended and Restated Limited Partnership Agreement dated as of December
7, 1999 (the “Partnership Agreement”).

 

B.            The sole general partner of the Partnership is Corporate Office
Properties Trust, a real estate investment trust formed under the laws of the
State of Maryland (the “General Partner”).

 

C.            Pursuant to Section 11.1 (b) (iii), the General Partner desires to
amend the Partnership Agreement to reflect the admission, substitution,
termination and/or withdrawal of various limited partners in accordance with the
terms of the Partnership Agreement.

 

NOW THEREFORE, the General Partner, intending to be legally bound, hereby amends
the Partnership Agreement as follows, effective as of the date first set forth
above.

 

1.                                       Exhibit 1, Schedule of Partners, as
attached hereto and by this reference made a part hereof, is hereby substituted
for and intended to replace any prior Exhibit 1 attached to a prior Amendment to
the Partnership Agreement, and as attached hereto shall be a full and complete
listing of all the general and limited partners of the Partnership as of the
date of this Amendment, same being intended and hereby superceding all prior
Exhibit 1 listings.

 

In Witness Whereof, the General Partner has executed this Amendment as of the
day and year first above written.

 

 

 

 

Corporate Office Properties Trust, a
Maryland Real Estate Investment Trust

 

 

 

 

 

 

 

 

By:

/s/ Roger A. Waesche, Jr.

 

 

 

 

Roger A. Waesche, Jr.

 

 

 

Senior Vice President

 

--------------------------------------------------------------------------------


Exhibit 1 - Addendum

Schedule of Partners

 

General Partner

 

Partnership Units

 

Corporate Office Properties Trust

 

18,475,902

 

 

 

 

 

Limited Partners and Preferred Limited Partners

 

 

 

United Properties Group, Incorporated

 

 

 

Jay H. Shidler

 

452,878

 

Shidler Equities, L.P.

 

2,217,182

 

Clay W. Hamlin, III

 

417,138

 

LBCW Limited Partnership

 

3,246,007

 

CHLB Partnership

 

212,316

 

Robert L. Denton

 

434,910

 

James K. Davis

 

51,589

 

John E. De B. Blockey, Trustee of the John E. de B. Blockey Living Trust dated
9/12/88

 

300,625

 

Henry  D. Bullock

 

116,553

 

Frederick K. Ito Trust

 

29,140

 

June Y. I. Ito Trust

 

29,135

 

Bernice Reger

 

268,671

 

Denise J. Liszewski

 

34,333

 

Samuel Tang

 

22,889

 

Lawrence J. Taff

 

13,733

 

Kimberly F. Acquino

 

5,874

 

M.O.R. XXIX Associates Limited Partnership

 

148,381

 

M.O.R. 44 Gateway Associates Limited Partnership

 

1

 

John Parsinen

 

90,000

 

John D. Parsinen, Jr.

 

10,000

 

New Parkway Domain Group Enterprises, LLC

 

206,768

 

M.O.R. Commons Limited Partnership

 

7

 

John Edward De Burgh Blockey and Sanda Juanita Blockey

 

50,476

 

 

 

 

 

RA&DM, Inc.

 

3,103

 

Manekin Investment Associates 3, LLC

 

307,239

 

 

 

27,144,850

 

 

2

--------------------------------------------------------------------------------